Citation Nr: 0313526	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of post-concussion seizure disorder, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946 and from October 1950 to October 1951.  In a May 1999 
rating determination, the RO granted service connection for a 
post concussion seizure disorder and assigned a 10 percent 
disability evaluation, effective April 24, 1997, the date of 
the veteran's request for service connection for seizures.  
The veteran expressed disagreement with the assigned 
disability evaluation and perfected his appeal.  

In a June 2000 rating determination, the RO increased the 
veteran's disability evaluation from 10 to 20 percent, 
effective April 24, 1997.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  A VCAA letter has not been 
issued.  

The Board further notes that the RO scheduled the veteran for 
a VA examination to determine the nature and severity of his 
service-connected seizures based upon testimony received from 
the veteran at the time of his January 2000 hearing and 
subsequent treatment records.  

The VA examination was scheduled for July 1, 2002.  The 
veteran failed to report for the requested examination.  
Treatment records received in conjunction with the veteran's 
claim reveal that he was hospitalized at a private facility 
from June 30, 2002, to July 2, 2002.  

In denying the veteran's claim for an increased evaluation, 
the RO indicated that the veteran failed to report for the 
requested examination.  The Board finds that the veteran had 
good cause for not reporting for the requested examination as 
he was hospitalized at the time.  There were no further 
attempts to reschedule the examination.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A VCAA letter must be issued.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The RO should obtain copies of 
treatment records of the veteran from the 
Reno VAMC from January 2002 to the 
present and associate them with the 
claims folder.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of any current 
seizures.  The claims folder must be made 
available to the examiner.  The examiner 
should determine that type and frequency 
of seizure activity.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



